Exhibit 10.1




TYSON FOODS, INC.
2000 STOCK INCENTIVE PLAN


STOCK INCENTIVE AWARD AGREEMENT
PERFORMANCE SHARES - OPERATING INCOME (CONTRACTED)






Team Member:
Participant Name
Personnel Number:
Employee ID
Award:
Quantity Granted Performance Shares
Grant Date:
November 18, 2019
Initial Measurement Date:
September 29, 2019
Final Measurement Date:
October 1, 2022
Vesting Date:
November 18, 2022








--------------------------------------------------------------------------------

Exhibit 10.1




This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, to the Team Member (hereinafter referred to as “you”) identified on
the cover page of this Stock Incentive Award Agreement (this “Award Agreement”).
1.
Terms and Conditions. The Award of Performance Shares (as set forth on the cover
page of this Award Agreement) is subject to all the terms and conditions of the
Tyson Foods, Inc. 2000 Stock Incentive Plan or any successors thereto, as such
plan or its successors may be amended and restated from time to time (the
“Plan”). Unless otherwise defined herein, all capitalized terms in this Award
Agreement shall have the meaning stated in the Plan. Please see the Plan
document for more information on these terms and conditions. A copy of the Plan
is available upon request.



2.
Definitions. For purposes of this Award Agreement, “Cause”, “Disability”, “Good
Reason”, and “Release” shall have the meanings ascribed to such terms in your
Employment Agreement, and the following terms shall have the meanings set forth
below:



2.1.
“Award” means the unfunded promise to deliver to you all or a portion of the
Performance Shares (or, if applicable, substitute consideration) upon meeting
the applicable vesting and performance measures set forth in this Award
Agreement.



2.2.
“Change in Control” shall have the meaning ascribed to it in the Plan but shall
not include any event as a result of which one or more of the following persons
or entities possess or continues to possess, immediately after such event, over
fifty percent (50%) of the combined voting power of Tyson or, if applicable, a
successor entity: (a) Tyson Limited Partnership, or any successor entity; (b)
individuals related to the late Donald John Tyson by blood, marriage or
adoption, or the estate of any such individual (including Donald John Tyson’s);
or (c) any entity (including, but not limited to, a partnership, corporation,
trust or limited liability company) in which one or more of the entities,
individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity; provided such event also constitutes a “change in the ownership of a
corporation” or a “change in the effective control of a corporation” within the
meaning of Code Section 409A.



2.3.
“Employer” shall mean, to the extent you are not directly employed by Tyson, the
Affiliate that employs you.



2.4.
“Final Measurement Date” shall mean the date identified as such on the cover
page of this Award Agreement.



2.5.
“Grant Date” shall mean the date identified as such on the cover page of this
Award Agreement.



2.6.
“Initial Measurement Date” shall mean the date identified as such on the cover
page of this Award Agreement.



2.7.
“Measurement Period” shall mean the three-fiscal year period from the Initial
Measurement Date to the Final Measurement Date.



2.8.
“Operating Income” shall mean Tyson's GAAP operating income, as adjusted for
significant impairments, restructuring and related charges, purchase accounting
and acquisition related costs, merger and integration costs, and gains and
losses associated with the sale or closure operations and other extraordinary
items, in the reasonable discretion of the Compensation and Leadership
Development Committee.



2.9.
“Operating Income Goal” for the Measurement Period shall be a cumulative
Operating Income of $ .



2.10.
“Performance Shares” shall mean the shares of Tyson's Class A common stock (or,
in the event of a Change in Control, the capital stock of the successor entity
into which Tyson Class A common stock was converted) subject to this Award
Agreement.



2.11.
“Retirement” shall mean your voluntary Termination of Employment from Tyson
and/or its affiliates on or after the date you attain age 62.



2.12.
“Termination of Employment” shall have the meaning ascribed to the term
“Separation from Service” in the Plan but, in the event of a Change in Control,
any successor and its affiliates shall replace Tyson and its Affiliates in
interpreting the meaning of a Termination of Employment.



2.13.
“Tyson” shall mean Tyson Foods, Inc. or any successor thereto.






--------------------------------------------------------------------------------

Exhibit 10.1






2.14.
“Vesting Date” shall mean the date identified as such on the cover page of this
Award Agreement.



2.15.
“Vesting Period” shall mean the period beginning on the Grant Date and ending on
the Vesting Date.



3.
Vesting.



3.1.
Vesting and Forfeiture. Any Award which has become payable pursuant to the
performance measures set forth in Section 4 shall be considered as fully earned
by you, subject to the further provisions of this Section 3. Notwithstanding any
other provision of this Award Agreement to the contrary, any Award will be
forfeited back to Tyson in the event of: (i) your Termination of Employment
before the Vesting Date, except as otherwise provided in Sections 3.2 through
3.4, or (ii) the failure to satisfy any of the performance measures provided in
Section 4.



3.2.
Death, Disability or Retirement. In the event your Termination of Employment is
due to death, Disability or Retirement before the Vesting Date, you shall vest
in a pro rata portion of the Award if the applicable performance measures set
forth in Section 4 are satisfied. The pro rata portion of the Award shall be
determined by multiplying the amount of the Award that you would have received
had you remained employed until the Vesting Date by a fraction, the numerator of
which is number of days during which you remained employed by your Employer from
the Grant Date and the denominator of which is the total number of days in the
Vesting Period. Notwithstanding the foregoing, if there is a Change in Control
prior to the Final Measurement Date, payment of the Award will be based on
performance at the level determined in accordance with the provisions of Section
3.4.



3.3.
Termination by Tyson without Cause or by you for Good Reason. In the event of
your Termination of Employment by your Employer other than for Cause or by you
for Good Reason before the Vesting Date, you shall vest in a pro rata portion of
the Award if the applicable performance measures set forth in Section 4 are
satisfied contingent upon your timely execution and non-revocation of a Release.
The pro rata portion of the Award shall by determined by multiplying the amount
of the Award that you would have received had you remained employed until the
Vesting Date by a fraction, the numerator of which is number of days during
which you remained employed by your Employer from the Grant Date and the
denominator of which is the total number of days in the Vesting Period.
Notwithstanding the foregoing, if there is a Change in Control prior to the
Final Measurement Date, payment of the Award will be based on performance at the
level determined in accordance with the provisions of Section 3.4.



3.4.
Change in Control. Following a Change in Control that occurs during the
Measurement Period, the requirement that you not experience a Termination of
Employment prior to the Vesting Date will be excused upon the occurrence of
either of the following events, provided such event occurs no later than
twenty-four (24) months following the Change in Control (but prior to the last
day of the Measurement Period): (i) you experience a Termination of Employment
by your Employer without Cause or (ii) you resign from your employment on
account of Good Reason. If vested, you will be entitled to payment of the Award
pursuant to this Section 3.4 based on whichever of the following produces the
greater result:  (x) the target level of performance set forth in Section
4(iii), or (y) the actual level of performance determined as of the effective
date of the Change in Control, with such actual level measured against the
performance benchmarks set forth in Section 4 as adjusted on a pro-rata basis to
reflect the period of time elapsed between the Initial Measurement Date and the
effective date of the Change in Control (with such proration consideration being
for the determination of actual results only, as the Award itself will not be
prorated in the event payment is commenced under this Section 3.4).



4.
Performance Measures. The extent, if any, to which you shall have the right to
payment of the Award shall depend upon your satisfying one of the continuous
employment conditions set forth in Section 3 and the extent to which the
applicable performance measure has been satisfied as of the Final Measurement
Date, as specified below:



The Award shall have the following performance measures during the Measurement
Period:


1.
If Operating Income for a Measurement Period is less than eighty percent (80%)
of the Operating Income Goal there shall be no payment of Performance Shares to
you;

2.
If Operating Income for a Measurement Period is equal to eighty percent (80%) of
the Operating Income Goal there shall be a payment of Performance Shares to you
equal to 50% of the Award;






--------------------------------------------------------------------------------

Exhibit 10.1




3.
If Operating Income for a Measurement Period is equal to one hundred percent
(100%) of the Operating Income Goal there shall be a payment of Performance
Shares to you equal to 100% of the Award; and

4.
If Operating Income for a Measurement Period is equal to or greater than one
hundred twenty percent (120%) of the Operating Income Goal there shall be a
payment of Performance Shares to you equal to 200% of the Award.



Performance between the foregoing benchmarks (ii) to (iv) shall result in the
payment of a number of Performance Shares to you determined as a matter of
applying a straight-line interpolation as follows: (a) if Operating Income
exceeds the 80% benchmark but falls below the 100% benchmark, the straight-line
interpolation shall be between the number of Performance Shares specified in
clause (ii) and the number specified in clause (iii) above; and (b) if Operating
Income exceeds 100% but falls below 120% of the benchmark, the straight-line
interpolation shall be between the number of Performance Shares specified in
clause (iii) and the number specified in clause (iv) above.
Notwithstanding the foregoing, if there is a Change in Control prior to the
Final Measurement Date, payment of the Award will be based on performance at the
level determined in accordance with the provisions of Section 3.4.
5.
Payment of Award. The Performance Shares that may become payable pursuant to
this Award Agreement shall be based upon the highest performance determined in
accordance with the provisions of Section 4 or, in the event of a Change in
Control prior to the Final Measurement Date, based on performance at the level
determined in accordance with the provisions of Section 3.4. In other words, the
attainment of multiple performance measures under this Award Agreement will not
result in the payment of a cumulative number of Performance Shares for each
performance measure achieved. Payment of the Award, to the extent earned, shall
be made as follows:



5.1
Prior to a Change in Control. If the Final Measurement Date occurs prior to a
Change in Control, the Award will be settled in shares of Tyson Class A common
stock no later than seventy (70) days after the Final Measurement Date.



5.2
On and After a Change in Control. If a Change in Control occurs on or prior to
the Final Measurement Date, payment of the Award, to the extent earned, will be
made no later than seventy (70) days after the later of the effective date of
the Change in Control or your Termination of Employment. If Tyson Foods, Inc. is
the surviving entity, the Award will be settled in shares of Tyson Class A
common stock. If Tyson Foods, Inc. is not the surviving entity, the Award will
be settled either (i) in the number and class of shares of capital stock of the
successor entity into which each outstanding share of Tyson Class A common stock
has been converted pursuant to such Change in Control, unless the Committee
determines in its sole discretion to settle the Award in cash; or (ii) if
shareholders of Tyson Foods, Inc. receive consideration other than in shares of
capital stock of the successor entity, such other consideration received by
shareholders of Tyson Foods, Inc. or in cash, as the Committee may determine in
its sole discretion.



Notwithstanding any provision in the Award to the contrary, to the extent
necessary to avoid the imposition of tax under Code Section 409A, any payment
otherwise payable to you upon your Termination of Employment will be suspended
and paid as soon as practicable following the end of the six-month period
following such effective date of your Termination of Employment if you are then
determined to be a “specified employee” (within the meaning of Code Section
409A(a)(2)(B)(i)) of Tyson (or any related “service recipient” within the
meaning of Code Section 409A). Any payment suspended by operation of the
foregoing sentence will be paid in a lump sum within thirty (30) days following
the end of such six-month period.


6.
Withholding Taxes. Regardless of any action Tyson or your Employer takes with
respect to any or all income tax (including U.S. federal, state and local taxes
or non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding ("Tax-Related Items"), you acknowledge and agree that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that Tyson and your Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant of the Award,
the vesting of the Award, the subsequent sale of any shares of Stock acquired
pursuant to the Award and the receipt of any dividends or dividend equivalents
and (ii) do not commit to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items. Tyson or your
Employer shall withhold taxes by any manner acceptable or administratively
feasible under the terms of the Plan, but not to exceed the maximum tax due for
the applicable income you receive from the Award, consistent with the laws of
the applicable federal, state or local taxing authority.






--------------------------------------------------------------------------------

Exhibit 10.1






7.
Clawback. Notwithstanding any other provision of this Award Agreement to the
contrary, by executing this Award Agreement and accepting the Award, you agree
and consent to the application and enforcement of any clawback policy that may
be implemented by Tyson (whether in existence as of the Grant Date or later
adopted, and as such policy may be amended from time to time) that may apply to
you, any shares of Stock issued pursuant to this Award and/or any amount
received with respect to any sale of any such shares of Stock, and you expressly
agree that Tyson may take such actions as are necessary to effectuate the
enforcement of such policy without your further consent or action. For purposes
of the foregoing, you expressly and explicitly authorize Tyson to issue
instructions, on your behalf, to any brokerage firm and/or third party
administrator engaged by Tyson to hold your shares of Stock and other amounts
acquired pursuant to your Award to re-convey, transfer or otherwise return such
shares of Stock and/or other amounts to Tyson upon Tyson's enforcement of such
policy. To the extent that the terms of this Award and any such policy conflict,
then the terms of such policy shall prevail.



8.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.



9.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provision of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.



10.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict or inconsistency
between the terms of this Award Agreement and the terms applicable to stock
incentive awards set forth in any employment agreement, offer letter, or other
agreement or arrangement that you have entered into with Tyson and/or its
Affiliates, the former will always control. In the event of any conflict between
the provisions of the Plan and the terms of this Award Agreement, the provisions
of the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.



11.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date unrestricted, vested shares in your name are delivered to you by Tyson
pursuant to Section 5. Any disposition of the Award or any portion thereof shall
be a violation of the terms of this Award Agreement and shall be void and
without effect; provided, however, that this provision shall not preclude a
transfer as otherwise permitted by the Plan.



12.
Headings. Section headings used herein are for convenience of reference only and
shall not be considered in construing this Award Agreement.



13.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.



14.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not confer a vested right to further
awards of any type in the future. Further, the Award set forth in this Award
Agreement constitutes a non-recurrent benefit and the terms of this Award
Agreement are applicable only to the Award granted pursuant to this Award
Agreement.



15.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason in accordance with the
terms of your employment agreement with your Employer in effect at the time of
this Award.








--------------------------------------------------------------------------------

Exhibit 10.1




16.
Reduction to Maximize After-Tax Benefits. Notwithstanding anything contained in
this Award Agreement to the contrary, if the total payments to be paid to you
under this Award, along with any other payments to you by Tyson, would result in
you being subject to the excise tax imposed by Section 4999 of the Code
(commonly referred to as the “Golden Parachute Tax”), Tyson shall reduce the
aggregate payments to the largest amount which can be paid to you without
triggering the excise tax, but only if and to the extent that such reduction
would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson, in its sole discretion. If payments are
to be reduced, the payments made latest in time will be reduced first and if
payments are to be made at the same time, non-cash payments will be reduced
before cash payments.



17.
Governing Law; Venue. The Plan, this Award Agreement and all determinations made
and actions taken pursuant to the Plan or Award Agreement shall be governed by
the laws of the State of Delaware, without giving effect to the conflict of laws
principles thereof. Any disputes regarding this Award, the Award Agreement or
the Plan shall be brought only in the United States in the state or federal
courts of the state of Delaware.



18.
Electronic Delivery. Tyson may, in its sole discretion, decide to deliver any
documents related to the Award or other awards granted to you under the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by Tyson or a third party designated by Tyson.



19.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. To the extent applicable,
references to Tyson herein shall be deemed to include a reference any such
successor. All obligations imposed upon you, and all rights granted to Tyson
hereunder, shall be binding upon your heirs, successors and administrators.



20.
Addendum. Notwithstanding any provisions of this Award Agreement to the
contrary, to the extent you transfer employment outside of the United States,
the Award shall be subject to any special terms and conditions as Tyson may need
to establish to comply with local laws, rules, and regulations or to facilitate
the operation and administration of the Award and the Plan in the country to
which you transfer employment (or Tyson may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). Any
such terms and conditions shall be set forth in an Addendum prepared by Tyson
which shall constitute part of this Award Agreement.



21.
Additional Requirements; Amendments. Tyson reserves the right to impose other
requirements on the Award, any shares of Stock acquired pursuant to the Award
and your participation in the Plan to the extent Tyson determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of the Award and the Plan. Such requirements may include (but are
not limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing. In addition, Tyson reserves the right to
amend the terms and conditions reflected in this Award Agreement, without your
consent, either prospectively or retroactively, to the extent that such
amendment does not materially affect your rights under the Award except as
otherwise permitted under the Plan or this Award Agreement.



22.
Section 409A. It is the intent of Tyson that any payment pursuant to the Award
be exempt from Code Section 409A, to the maximum extent permitted. However, if
any such payment is considered to be “nonqualified deferred compensation”
subject to Code Section 409A, such payment will be paid and provided in a
manner, and at such time and form, as complies with the applicable requirements
of Code Section 409A to avoid the unfavorable tax consequences provided therein
for non-compliance. To the extent that some portion of any payment under this
Award may be bifurcated and treated as exempt from Code Section 409A under the
“short-term deferral” or “separation pay” exemptions, then such amounts may be
so treated as exempt.



23.
Acceptance. By electronically accepting the grant of this Award, you
affirmatively and expressly acknowledge that you have read this Award Agreement,
the Addendum to the Award Agreement (as applicable) and the Plan, and
specifically accept and agree to the provisions therein. You also affirmatively
and expressly acknowledge that Tyson, in its sole discretion, may amend the
terms and conditions reflected in this Award Agreement without your consent,
either prospectively or retroactively, to the extent that such amendment does
not materially impair your rights under the Award, and you agree to be bound by
such amendment regardless of whether notice is given to you of such change.

* * *
TYSON FOODS, INC.
By: . /s/ Mary Oleksiuk .
Title: EVP, Chief Human Resources Officer



